Title: To James Madison from James Taylor, 30 May 1812
From: Taylor, James
To: Madison, James


My dear sir
Camp Miegs May 30th. 1812
I have the honor to inform you that having been honored by the Hon Secy. of War with the charge of furnishing the transportation & supplies for the Ohio Troops to Detroit & the Pay Master having requested me to advance the Troops their pay as it may be due, and in consequence of the Warm solicitations I have recd. from Gov Miegs & Genl Hull I have concluded to accompany the Ohio Troops to Detroit, I shall endeavor to be as useful as possible. The Troops appear to have every disposition to proceed right but There are very few among us who have any Knowledge as to the practical regulations in an army.
I do my self the pleasure to inclose you the address of Gov. Meigs to the Troops in delivering up the command to Genl Hull and the Gen: Answer or rather his address on receiving the Command.
We are under marching orders for Monday Morni[n]g 1st May. It is no doubt highly necessary that we should get out to Detroit as soon as possible, and I do assure you that every exertion shall be made to facilitate the March as much as possible.
Mr. Coles informed me that you had done me the honor to nominate me to the Senate as one of the purchasing commissaries. I have no Certain account of what has been Done with the nomination, but have had a Hint that the Senate rejected it. If so I should have liked to have Known the Cause or the objection. I am not concious of having deserved such treatment, but there are few of us who have not some enemies particularly when our interest comes in contact with those of their more particular freinds. Again I may have given some umbrage to the feelings of one of our senators for his intemperate speach during the last session & his illiberal expressions of your self. Again there was a seven years lawsuit between myself & the father of one of the senators to whom the first remarks I expect applies Mr B. and the Matter is not yet closed & this may have had some influence. Again one of the brother in Laws of the Senator may be much displeased with me, he Gabrial Lewis of Va. (formerly) was the agent of Robt Patton of Frebg he had some law suits of great importance in Ky which he thought were badly managed but indeed, I did not Know his Ideas on this subject he mearly wrote me to Pay his Taxes in Ky & Ohio & attend to his business as Mr. Lewis had removed to a remote quarter of Ky. I have just h[e]ared that Mr L is much mortified & has written Mr P. a very abusive letter on the subject. I declare in the most positive terms that I never solicited the agency & Knew nothing of it till I was requested to do the business; and under Mr. P. Land was sold before, the letter got to hand, but I got it all fixed back for him. Mr P. can testify to all this. I have always endeavoured to do all the service to my County I could & I flatter my self that some characters high in office are sensible of this disposition. How far I have succeeded is not for me to say. If my exertions to make property has been an objection there are few men of any interprize to whom the same objection would not apply. Let the Pay Master & Acct say what is the Commission allowed me on the business I have done for the Govt. for two years past or more 1½ P Cent on my expenditures yielding me I think $180 P annum & upon my honor I could make tenfold attending to my private business. Indeed I wou’d not do the public correspondence for double the sum, but I thought some thing better might turn up. If the thing has eventuated as I fear If there was not a delicacy in it as to your self I am sure my brother wd be glad to receive the appointment or his son in law Wm: N. Lane of Winchester Ky but I would not wish by any means to involve your feelings for your freinds—but such People ought to be punished in their own way. Please to accept with Mrs. M my best respects & have the honor to be your obt.
Jas. Taylor
P S.
I have the honor that my Brigade has furnished considerably more men than was called for. My Brig: consists of 3 Regts and small Regts. too and two of these furnished each a full Company & the other nearly so & I am told by this has a full company.
Indeed I hope there will be sufficient patriotism in our whole state to prevent the necessity of drafting any men
J T.
